DOWDELL, J.
The statement made by the deceased person the night after the shooting in reference to the difficulty, and which was sought to he proved by the defendant, was properly excluded on objection of the state. This evidence was not offered as a dying declaration, since no predicate was laid for that purpose, and otherwise it was illegal as hearsay evidence. -
There was no reversible error in sustaining the state's objection to the question by the defendant to his witness B. A. Beeves on direct examination: “Did Mary say, just before the shooting, Tie is talking to me, not to yon, Collie; not to you?’ ” The ground of the objection was that the question was leading. The question was undoubtedly a leading one, and objections to leading questions are addressed to the sound discretion of the trial court, and as a general rule are not revisable. — Green-leaf on Evidence, § 435.
Charge 1, refused to the defendant, cvas not free from a misleading tendency, and for this reason, if no other, was properly refused. While it is the duty of the jury not to captiously reject any evidence, but to consider it all in arriving at a verdict, yet it is not impossible that the existence or non-existence of a single fact shown in evidence might furnish the basis of a just verdict one way or the other.
Like charges to those numbered 2 and 3, Avhich were refused to the defendant, were condemned in Liner v. State, 124 Ala. 7, 27 South. 438.
*8Charge 4, requested by the defendant, ignored imminent peril to life or limb, an element of self-defense, and for that reason was properly refused. — Storey v. State, 71 Ala. 330.
We find no reversible error in the record, and the judgment appealed from will be affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.